Exhibit FOR IMMEDIATE RELEASE - March 10, 2009 - CALGARY, ALBERTA - PETROFLOW ENERGY LTD. (TSX Symbol - PEF; NYSE Alternext Symbol - PED) PETROFLOW ENERGY LTD. ANNOUNCES 2 Petroflow Energy Ltd.(“Petroflow” or the “Company”) is pleased to announce the summary results of its year end December 31, 2008 reserve report, (the “Report”) prepared by Haas Petroleum Engineering Services, Inc. (“Haas”) as of January 1, 2009. The properties evaluated in the Report are located in Oklahoma, Texas and Alberta. The Report was prepared for the purpose of evaluating the Company’s Petroleum and Natural Gas Reserves according to the Canadian Oil and Gas Evaluation Handbook (COGEH) with reserve definitions consistent with National
